Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life Insurance Company: We consent to the use of our reports with respect to Nationwide VLI Separate Account - 7 dated March 13, 2009 and Nationwide Life Insurance Company and subsidiaries dated March 2, 2009, included herein, and to the reference to our firm under the heading Independent Registered Public Accounting Firm in the Statement of Additional Information (FileNo.333-149295).Our report for Nationwide Life Insurance Company and subsidiaries refers to the adoption of the American Institute of Certified Public Accountants Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts, in 2007. /s/ KPMG LLP Columbus, Ohio
